United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-808
Issued: February 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 3, 2009 appellant, through counsel, filed a timely appeal from a
September 30, 2008 decision of an Office of Workers’ Compensation Programs’ hearing
representative who affirmed a March 19, 2008 decision granting her schedule awards. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a six percent permanent impairment of the
left upper extremity and three percent impairment of the right lower extremity, for which she
received schedule awards.
On appeal, appellant contends that there is a conflict in the medical opinion evidence.
FACTUAL HISTORY
On March 20, 2002 appellant, then a 34-year-old investigative specialist, sustained back,
neck and leg injuries as a result of her car hydroplaning and hitting a cement barrier. The Office

accepted her claim for right ankle sprain, herniated cervical disc, fracture of the tarsal and
metatarsal bones, laminotomy, foraminotomy and right-sided C6-7 disc excision. She
subsequently claimed a schedule award.
In an October 9, 2007 report, Dr. David Weiss, an examining osteopath, provided
findings on examination of appellant. She complained of cervical spine and right lower
extremity pain, right ankle instability and weakness and difficulty in sitting or standing for
prolonged periods. Dr. Weiss found tenderness and paravertebral muscle spasm over the
posterior cervical spine midline. Range of motion for the cervical spine included 40/45 degrees
flexion, 35/45 degrees backward extension, 70/80 degrees left rotation, 65/80 degrees right
rotation, 30/25 degrees right lateral flexion and 30/45 degrees left lateral flexion. Dr. Weiss
reported appellant’s right ankle motion was 0-55/55 degrees plantar flexion, 0-35/35 degrees
eversion, 0-15/15 degrees dorsiflexion and 0-35/35 degrees inversion. He noted a negative Talar
tilt and reported her “[a]nterior drawer sign produces some joint laxity. On examination, the
right ankle and foot revealed exquisite tenderness over the posterior medial and lateral aspects of
the calcaneus and over the common peroneal tendon. Range of motion for plantar and
dorsiflexion of 4/5, a grade of 3+/5 for eversion and inversion and a grade of 4/5 for the
gastrocnemius. Dr. Weiss diagnosed C4-5, C5-6 and C6-7 herniated nucleus pulposus, chronic
post-traumatic cervical sprain and stain, right C6 and C8 cervical radiculiitis, left C6 radiculiitis,
chronic right foot posterior calcaneus contusion and chronic right ankle sprain and strain with
common peroneal tendinitis.
In rating impairment, Dr. Weiss found a six percent left upper extremity impairment
based on a Grade 2 left C6 sensory nerve root using Tables 15-15 and 15-17, page 424. As to the
right lower extremity, he rated loss of strength under Table 17-8, page 532. Appellant had a 17
percent motor strength impairment for a Grade 4 plantar flexion; a 12 percent motor strength
impairment for a Grade 4 dorsiflexion; a 12 percent motor strength impairment for a Grade 3
inversion; a 12 percent motor strength impairment for a Grade 3 eversion. He also found 3
percent for pain pursuant to Figure 18-1 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). Combining these impairments resulted
in a total 47 percent right lower extremity impairment. Dr. Weiss indicated that appellant
reached maximum medical improvement on October 9, 2007.
On March 10, 2008 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
Office medical adviser, agreed with the six percent impairment rating provided by Dr. Weiss for
the left arm. He concurred with the recommendation of a Grade 2 or 80 percent cervical nerve
root deficit under Table 15-15, page 424. Under Table 15-17, page 424, the maximum
impairment for the C6 sensory nerve is eight percent. He multiplied 8 percent by 80 percent to
total 6 percent left upper extremity sensory impairment. As to appellant’s right lower extremity
impairment, Dr. Berman found that appellant had a three percent impairment for pain under
Table 18-1 at page 574. He found that Dr. Weiss did not adequately explain his rating as
examination revealed no atrophy, full right ankle range of motion and the other objective
evidence was negative.

2

By decision dated March 19, 2008, the Office granted appellant schedule awards for six
percent impairment of the left arm and a three percent impairment of the right leg.1
Appellant’s counsel requested an oral hearing before an Office hearing representative,
which was held on July 16, 2008.2
By decision dated September 30, 2008, the hearing representative affirmed the March 19,
2008 decision.3
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.6
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.7
ANALYSIS
The Office accepted appellant’s claim for right ankle sprain, herniated cervical disc,
fracture of the tarsal and metatarsal bones, laminotomy, foraminotomy and right sided C6-7 disc
excision. Appellant claimed schedule awards for permanent impairment and submitted an
October 9, 2007 report from Dr. Weiss.
Both Dr. Weiss and Dr. Berman, the Office medical adviser, concluded that appellant had
six percent impairment of the left arm. Under Table 15-17, the maximum sensory impairment

1

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of a lower extremity and 312 weeks for compensation for 100 percent loss or loss of use of an arm. 5 U.S.C.
§ 8107(c)(2). Multiplying 288 weeks by 3 percent equals 8.64 weeks of compensation and multiplying 312 weeks
by 6 equals 18.72 for a total 27.36 weeks.
2

Appellant submitted a report from Dr. Weiss which noted an original date October 9, 2007 and a revised date of
July 31, 2008. The report was identical to the October 9, 2007 report except that it included a three percent
impairment rating for the right upper extremity due to pain.
3

The hearing representative remanded for a determination as to whether appellant was entitled to a schedule
award for her right upper extremity based upon an October 7, 2007 report by Dr. Weiss.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
See S.K., 60 ECAB ___ (Docket No. 08-848, issued January 26, 2009).

3

for the C6 nerve root is eight percent.8 The impairment is then graded based on Table 15-15,
according to the severity of the impairment.9 The medical adviser agreed with Dr. Weiss, who
classified the deficit at 80 percent or a Grade 2 under Table 15-15.10 Multiplying 80 percent by 8
percent results in an upper extremity impairment of 6 percent. There is no probative medical
evidence establishing greater impairment to the left upper extremity.
Regarding the right lower extremity, Dr. Weiss discussed the employee’s complaints of
right ankle/lower extremity pain, right ankle/lower extremity instability and weakness and
difficulty sitting or standing for prolonged times. He found a total 47 percent right lower
extremity impairment due to motor strength deficits of the right ankle and pain.11 He applied
Table 17-8 to rate muscle weakness. Dr. Weiss determined that appellant had 17 percent motor
strength impairment for a Grade 4 right ankle plantar flexion; 12 percent motor strength
impairment for a Grade 4 right ankle dorsiflexion; 12 percent motor strength impairment for a
Grade 3 right ankle inversion; and 12 percent motor strength impairment for a Grade 3 right
ankle eversion. Applying the Combined Values Chart, this totals 44 percent impairment for right
ankle muscle weakness. To this, he allowed three percent for pain under Chapter 18. However,
the A.M.A., Guides cautions examiners not to use Chapter 18 to rate pain-related impairment for
any condition that can be adequately rated on the basis of the body and organ impairment rating
systems given in other chapters.12 The A.M.A., Guides provide: “The impairment ratings in the
body organ system chapters make allowance for expected accompanying pain.”13 Dr. Weiss did
not adequately explain why pain or sensory loss could not be rated using the chapter on lower
extremity impairment, Chapter 17. Furthermore, Table 17-2, the cross-usage chart, does not
provide that a rating for pain may be combined with a muscle strength impairment rating.
Absent any explanation of how his evaluation of the employee conformed to the Guides,
Dr. Weiss’ rating of 47 percent is of reduced probative value.14 For these reasons, the Board
finds that the impairment rating of Dr. Weiss is not sufficient to determine the extent of
appellant’s right lower extremity impairment.
Dr. Berman, an Office medical adviser, reviewed the case record and determined that
there was no evidence that the employee experienced any right ankle muscle weakness, atrophy
or loss of range of motion. He found the rating by Dr. Weiss insufficient to support that the
employee had any impairment due to loss of strength. The Office medical adviser found that
8

A.M.A., Guides 424, Table 15-17.

9

Id. at 424, Table 15-15.

10

A Grade 2 impairment is decreased superficial cutaneous pain and tactile sensibility (decreased protective
sensibility), with abnormal sensations or moderate pain, that may prevent some activities. The impairment is 61 to
80 percent of the maximum impairment for the identified nerve
11

A.M.A., Guides 532, 574, Tables 17-8 and 18-1.

12

A.M.A., Guides 571; see D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008); Mark A. Holloway,
55 ECAB 321 (2004).
13

Id. at 20.

14

R.H. (B.H.), 59 ECAB ___ (Docket No. 07-2286, issued September 19, 2008); Laura Heyen, 57 ECAB
435 (2006).

4

pain could be possible with the employee’s injury and allowed three percent impairment under
Chapter 18 of the A.M.A., Guides. Dr. Berman, however, provided no explanation as to why
Chapter 17 of the A.M.A., Guides, the chapter for evaluating impairment of the lower
extremities, could not be used in making an impairment determination of appellant’s right lower
extremity. The Board finds that the impairment rating of Dr. Berman is not sufficient to
determine the extent of appellant’s right lower extremity impairment
The case will be remanded to the Office for further development of the medical evidence
on the issue of appellant’s right lower extremity impairment. After such further development as
the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that appellant did not establish that she has more than a six percent
impairment of the left upper extremity, for which she received a schedule award. The Board
finds that the case is not in posture for a decision on the issue of her right lower extremity
impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision dated September 30, 2008 is affirmed
in part and set aside, in part. The case is remanded for further proceedings consistent with this
decision of the Board.
Issued: February 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

